DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/5/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,310,723 in view of US Pat. No. 2019/0014556.

Instant Application
US Pat. No. 11,310,723
Claim 1
Claim 1
A method comprising:
 receiving, by a wireless device: first configuration parameters of a first uplink carrier and a second uplink carrier of a first cell, wherein the second uplink carrier is a licensed carrier; and
 second configuration parameters of a third uplink carrier and a fourth uplink carrier of a second cell, wherein the fourth uplink carrier is an unlicensed carrier; 
receiving a first downlink control information (DCI) indicating switching from the first uplink carrier to the second uplink carrier; 

receiving a second DCI indicating switching from the third uplink carrier to the fourth uplink carrier;

 determining whether to transmit a confirmation for uplink carrier switching based on the uplink carrier switching being to the licensed carrier or the unlicensed carrier; 
based on determining that the first DCI is for the licensed carrier: switching from the first uplink carrier to the second uplink carrier; and not transmitting the confirmation; and 

based on determining that the second DCT is for the unlicensed carrier: switching from the third uplink carrier to the fourth uplink carrier; and transmitting the confirmation.
A method comprising:
 receiving, by a wireless device: first configuration parameters of a first bandwidth part and a second bandwidth part of a licensed cell; and 

second configuration parameters of a third bandwidth part and a fourth bandwidth part of an unlicensed cell; 


receiving a first downlink control information indicating switching from the first bandwidth part to the second bandwidth part as an active bandwidth part; 
receiving a second downlink control information indicating switching from the third bandwidth part to the fourth bandwidth part as an active bandwidth part; 
determining whether to transmit a confirmation for bandwidth part switching based on the bandwidth part switching being for the licensed cell or the unlicensed cell;
 based on determining that the first downlink control information is for the licensed cell: switching from the first bandwidth part to the second bandwidth part; and not transmitting a confirmation; and 
based on determining that the second downlink control information is for the unlicensed cell: switching from the third bandwidth part to the fourth bandwidth part; and transmitting a confirmation.


	U.S. Patent No. 11,310,723 does not teach bandwidth part as carrier.
	However, in same field of endeavor, Wu discloses bandwidth parts belong to different/separate carriers (paragraphs 34, 65, 83, and 86).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (carrier) for another (bandwidth part) with predictable result of switching/activating carrier/bandwidth for network communication.

	Claims 2 and 12 are rejected by U.S. Patent No. 11,310,723’s claim 5.
Claims 4 and 14 are rejected by U.S. Patent No. 11,310,723’s claim 5.
Claims 5 and 15 are rejected by U.S. Patent No. 11,310,723’s claim 15.
	Claims 7 and 17 are rejected by U.S. Patent No. 11,310,723’s claim 15.
Claims 8 and 18 are rejected by U.S. Patent No. 11,310,723’s claim 2.
Claims 9 and 19 are rejected by U.S. Patent No. 11,310,723’s claim 3.
Claim 10 is rejected by U.S. Patent No. 11,310,723’s claim 6.
Claims 11 and 20 are rejected by U.S. Patent No. 11,310,723’s claim 1.
Regarding claims 3, 6, 13, and 16, all limitations of independent claims are disclosed above. U.S. Patent No. 11,310,723 does not teach but Wu discloses the first, second, third, or fourth uplink carrier is a normal uplink carrier (figure 1; paragraphs 13, 65, 66, 78, 83, 86).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 11,310,723 the first, second, third, or fourth uplink carrier is a normal uplink carrier.
The motivation would have been for normal transmission in a multi carriers communication (paragraph 13).



Interview Note:
	In an effort to expedite patent prosecution (compact prosecution), the Examiner contacted Attorney Trent Merrell on October 5, 2022 requesting a Terminal Disclaimer to have the case allowed. The Attorney indicated that the Applicant would like to receive an office action on Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al. (US Pub. No. 2019/0141734) disclose bandwidth part activation on unlicensed and licensed cells.
Takeda et al. (US Pub. No. 2020/0252180) discloses activation/deactivation of bandwidth parts.
Chatterjee et al. (US Pub. No. 2021/0409173) discloses configuring bandwidth parts for UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466